Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed October 13, 2021 is acknowledged.  Claims 19-20 drawn to the non-elected invention(s) have been withdrawn from examination for patentability.  

Claim Objections
Claim 7 is objected to because of the following informalities: the phrases “gate the second” and “wherein, in the operational amplifier is in” in claim 7 should be changed to “the gate of the second” and “wherein, when the operational amplifier is in”, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0128238 to Lin et al. (“Lin”).
With respect to claim 1, Lin discloses in Fig. 10 an operational amplifier comprising: 
a front stage (e.g., 62) comprising: 
a first input transistor (e.g., MN1); 
a second input transistor (e.g., MN2); 
a first node (e.g., 6402) on which a first voltage is generated based on a first current (e.g., I1) through the first input transistor (e.g., MN1); 
a second node (e.g., 6404) on which a second voltage is generated based on a second current (e.g., I2) through the second input transistor (e.g., MN2); and 
a first current mirror (e.g., 64 and 66, wherein currents via MN5-MN6 are mirrored because of MN5 and MN6 receiving the same gate voltage and same source voltage) comprising: 
a first transistor (e.g., MN8) having a drain connected to the first node (e.g., 6402); 
a second transistor (e.g., MN7) having a drain connected to the second node (e.g., 6404); and 
a first offset canceling capacitor (e.g., C1 is used to cancel offset according to Para. 29) connected between gates of the first transistor (e.g., MN8) and the second transistor (e.g., MN7); and 

With respect to claim 6, switch circuitry (e.g., S5) is configured to selectively connect (e.g., MP2) the output stage (e.g., C2) to the front stage (e.g., 62).  
With respect to claim 9, the first current mirror (e.g., 64 and 66, wherein currents via MN5-MN6 are mirrored because of MN5 and MN6 receiving the same gate voltage and same source voltage) further comprises a first gate-biased transistor (e.g., MP2) connected (e.g., via S5) between the output stage (e.g., C2) and the first transistor (e.g., MN1), the first gate-biased transistor (e.g., MP2) having a gate configured to be coupled biased with a first fixed bias voltage (e.g., the gate voltage of MP2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
With respect to claim 13, the above discussion for claim 1 similarly applies.  Further, input voltage supply circuitry (e.g., S3-S4) supplies an input voltage VIN to the opamp in Fig. 10.  Lin fails to specifically disclose that the Fig. 10 circuit is integrated, it 
With respect to claim 18, the feature that the input voltage supply circuitry (e.g., S3 and S4) is configured to supply the input voltage based on image data, such a feature is considered to be a recitation of the intended use of the claimed invention: a circuit for generating image data is not positively recited as an element of the claimed integrated circuit.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the Fig. 10 circuit of Lin is capable of the recited use (e.g., S3 and S4 supplying VIN based on image data).

Allowable Subject Matter
Claims 2-5, 7-8, 10-12, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or if the above-discussed claim objections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842